Citation Nr: 0210925	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  98-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether the appellant perfected a timely appeal to an October 
1994 rating decision which denied a rating in excess of 10 
percent for gall bladder removal with gastroesophageal reflux 
disease (GERD).


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from May 1974 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied a rating in excess of 10 
percent for gall bladder removal with GERD.


FINDINGS OF FACT

1.  The appellant was informed of an October 1994 rating 
decision which denied a rating in excess of 10 percent for 
gall bladder removal with GERD by correspondence dated 
November 22, 1994.

2.  The appellant's Notice of Disagreement was received by 
the RO in March 1995.

3.  A Statement of the Case was issued to the appellant on 
March 3, 1997; the appellant was informed that he must file 
his appeal within 60 days from the date of this document or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying him of the action that he had 
appealed.

4.  The veteran's appeal, VA Form 9, was dated and received 
by VA on October 28, 1997; no other communication was 
received from the veteran during 1997.


CONCLUSION OF LAW

The appellant did not timely file a Substantive Appeal to the 
rating decision of October 1994.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Pursuant to 38 U.S.C.A. § 7105(a), a request 
for appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case has been 
furnished.  See also 38 C.F.R. § 20.200.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
19.26, 19.29, 19.30.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case or 
Supplemental Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case or Supplemental Statement of the 
Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

A response which is postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  However, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturday, Sunday and any legal holiday.  38 C.F.R. 
§ 20.305.

Factual Background.  In December 1993 the veteran's claim for 
compensation was received.  He listed 16 disability for which 
he was seeking compensation, including ball bladder removal 
and stomach problems.

By a rating decision dated in December 1993, the RO 
established service connection for 11 disabilities, including 
cholecystectomy, rated 0 percent disabling.  A decision as to 
the veteran's claim for compensation for stomach problems was 
deferred pending additional testing.

VA medical records reflect that testing in March 1994 
revealed gastroesophageal reflux.

By a rating decision dated October 28, 1994, the RO 
established service connection for gastroesophageal reflux, 
which was added to the existing service-connected removal of 
gall bladder.  A disability rating of 10 percent was assigned 
for gall bladder removal with gastroesophageal reflux under 
Diagnostic Code 7399-7346, from December 1, 1993.  By a 
letter dated November 22, 1994, the RO notified the veteran 
of an increase in his compensation.  A copy of the rating 
decision dated October 28, 1994, was attached to this letter, 
as well as VA Form 4107 which explained his procedural and 
appeal rights.

In a statement received by VA on March 3, 1995, the veteran 
provided the following statement:  "I disagree with the 
stomach portion of the claim."  Added to this statement was 
the following:  "i.e. Digestive System (NOD)".

By letter dated March 6, 1994, the RO advised the veteran 
that clarification was needed as to his disagreement with the 
decision on his stomach condition.  The RO requested the 
veteran to identify the date of the rating decision and the 
number of the issue with which he disagreed.  No 
communication was received from the veteran in response to 
this letter from the RO.  However, in a document dated in 
December 1996, a rating specialist at the RO determined that 
the statement from the veteran received on March 3, 1995, 
constituted a Notice of Disagreement and that a Statement of 
the Case should be issued.

By a letter dated March 3, 1997, the RO informed the veteran 
that a Statement of the Case and a VA Form 9, Appeal to the 
Board of Veterans' Appeals, were enclosed.  The enclosed 
Statement of the Case listed the issue as "Evaluation of 
gastroesophageal reflux currently evaluated as 10 percent 
disabling."  The RO advised the veteran that he must file his 
appeal within 60 days from the date of this letter or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying him of the action that he had 
appealed.  He was also told that if he needed more time to 
file his appeal, he should request more time before the time 
limit for filing his appeal expired.

In a rating decision dated August 25, 1997, which addressed 
the issue of evaluation of TMJ syndrome, the rating 
specialist noted that the gall bladder removal should be 
rated 0 percent disabling as cholecystectomy under Diagnostic 
Code 7318, separate from gastroesophageal reflux which was to 
be evaluated at 10 percent under Diagnostic Code 7346.  The 
rating specialist noted that the evaluation of 
gastroesophageal reflux was then an issue on appeal.  By a 
letter dated August 28, 1997, the RO provided the veteran 
with a Statement of the Case which listed the issue as 
"Evaluation of gastroesophageal reflux currently evaluated as 
10 percent disabling."  This document listed the rating 
decision of October 18, 1994, as the decision being appealed.

A Substantive Appeal (VA Form 9), dated October 28, 1997, was 
received from the veteran.  This is the only communication 
received from the veteran during 1997.

Analysis.  In the instant case, the Board finds that the 
appellant did not perfect a timely appeal to the rating 
decision of October 1994.  The appellant was informed of the 
October 1994 rating decision which denied a rating in excess 
of 10 percent for gall bladder removal with GERD by 
correspondence dated November 22, 1994.  The appellant's 
Notice of Disagreement was received by the RO in March 1995.  
A Statement of the Case was issued on March 3, 1997, and the 
appellant was informed that he must file his appeal within 60 
days from the date of this document or within the remainder, 
if any, of the one-year period from the date of the letter 
notifying him of the action that he had appealed.  Thus, 
under the law, the appellant had until early May 1997 in 
which to submit a Substantive Appeal in order to perfect his 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  As 
noted above, the RO did not receive the appellant's 
Substantive Appeal until October 28, 1997, after the appeal 
period had expired.  No other communication had been received 
from the veteran.  He did not request an extension of time in 
which to file his appeal.  The October 1994 rating decision 
became final as of early May 1997 when the veteran failed to 
file a Substantive Appeal.  The rating specialist in August 
1997 corrected the Diagnostic Codes and the manner in which 
the veteran's stomach disorders were listed on the October 
1994 rating.  The rating specialist was not correct when he 
stated that the evaluation of gastroesophageal reflux was 
then on appeal.  The rating specialist did not determine that 
the October 1994 rating was based on clear and unmistakable 
error; the change to the way the stomach disorders were 
evaluated was merely a technical correction.  The veteran was 
informed of this change in a Statement of the Case issued in 
October 1997.  However, inasmuch as the October 1994 rating 
decision had become final as of May 1997, the actions by the 
RO in October 1997 did not serve to render the October 1994 
rating decision a pending decision subject to appellate 
review or to extend the time limit for perfecting an appeal 
as to the October 1994 decision.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the VCAA.  This law redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Further, the VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Nevertheless, for the 
reasons stated below, the Board finds that VA's duties under 
the VCAA have been fulfilled.

By correspondence dated June 11, 2002, the Board informed the 
appellant that his Substantive Appeal may not have been filed 
on time with respect to his claim for entitlement to a rating 
in excess of 10 percent for his stomach disorder.  The 
veteran was advised that he had 60 days from the date of the 
June 2002 letter to state why he thought his Substantive 
Appeal was filed on time, to send any evidence he might have 
that shows that it was filed on time, and/or to request a 
hearing before the Board on the question of whether it was 
filed on time.  No response was received from the veteran.

The appellant has not indicated the existence of any evidence 
that is not on file which would support a finding that a 
Substantive Appeal was timely filed.  Moreover, the Board 
notes the issue of timeliness of appeal is a question of law; 
the appellant either fulfilled the requirements or he did 
not.  The Court has held that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) .  Since the appellant did not fulfill the 
legal requirements to perfect a timely appeal, the benefit of 
the doubt doctrine is not for application in the instant 
case.  Also, as the law and not the facts is dispositive in 
this case, there does not appear to be any reasonable 
possibility that any additional assistance would aid in 
substantiating the appellant's claim.  See § 3 of the VCAA, 
to be codified at 38 U.S.C.A. § 5103A(a)(2).

For the reasons stated above, the Board has determined that 
the appeal must be denied as a matter of law.  The Board has 
also determined that the duty to assist and the duty to 
notify provisions of the VCAA have been fulfilled.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.  


ORDER

Inasmuch as a timely appeal was not perfected for the rating 
decision of October 1994, the benefit sought on appeal is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

